DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on June 22, 2021. 
Claims 1, 3, 9, 11, 13-15, and 17-19 have been amended. 
Claims 6, 10, 12, 16, 20, and 22 are canceled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action June 22, 2021 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 23, 2021, September 22, 2021, and October 20, 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Response to Arguments
Applicant's arguments filed on June 4, 2021 arguing that the cited prior art fails to teach the newly added limitation of selecting, based on the first result from the neural network and comparing values of the data write counters, a first segment of the recording segments for recording data from the black box recorder have been fully considered and are persuasive. However, the claim limitations selecting, based on the first result from the neural network and comparing values of the data write counters, a first segment of the recording segments for recording data from the black box recorder and wherein the second segment is selected based on a second result from the neural network and comparing values of the data write counters are not supported in the specification, and therefore, constitutes new matter as outlined in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-9, 11, 13-15, 17-19, 21, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 11, and 17, the claim limitations “selecting, based on the first result from the neural network and comparing values of the data write counters, a first segment of the recording segments for recording data from the black box recorder” and “wherein the second segment is selected based on a second result from the neural network and comparing values of the data write counters” are not supported in the specification, and therefore, constitutes new matter. Although Applicant points to FIG. 3, [0023-0024], [0037-0038], [0054], [0056], [0060], and [0089] of Applicant’s specification for support, the aforementioned sections of Applicant’s specification do not recite “selecting, based on the first result from the neural network and comparing values of the data write counters, a first segment of the recording segments for recording data from 
Regarding claim 2-5, 7-9, 13-15, 18-19, 21, and 23, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138